STOULIG, Judge.
We reverse the judgment awarding plaintiff, Joseph T. Carriles, the sum of $7,995 against Aetna Casualty and Surety Company and Mrs. Lena Bevan for the reasons assigned in Proceeding No. 8361 of this court, entitled “Charles A. Martino versus Aetna Life and Casualty Company.” La. App., 351 So.2d 204. Because we conclude William R. Bevan was not negligent, we need not discuss procedural deficiencies in this matter.
The judgment appealed from is reversed. All costs are to be borne by appellee.

REVERSED.